Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 1 of 24 PAGEID #: 1263




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 KEVIN REMILLARD,

                      Petitioner,              :   Case No. 2:20-cv-6103

        - vs -                                     District Judge Sarah D. Morrison
                                                   Magistrate Judge Michael R. Merz

 WARDEN, Noble
  Correctional Institution,

                                               :
                      Respondent.

                                    OPINION AND ORDER

        This habeas corpus case is before the Court on Objections by Respondent (ECF No.

 15) and Petitioner (ECF No. 16) to the Magistrate Judge’s Report and Recommendations

 (“Report,” ECF No. 14) recommending that the petition be dismissed with prejudice but

 that a certificate of appealability be granted (ECF No. 14). Following recommittal, the

 Magistrate Judge filed a Supplemental Report and Recommendations (“Supplemental

 Report,” ECF No. 18) to which only Petitioner has objected (ECF No. 19).

        Litigants who object to a Magistrate Judge’s recommendations on a dispositive

 matter, such as disposition of a habeas corpus petition, are entitled under Fed.R.Civ.P.

 72(b)(3) to de novo review by the assigned District Judge of any portion of the report and

 recommendations to which substantial objection is made. This Opinion and Order

 embodies the results of the District Judge’s de novo review.




                                               1
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 2 of 24 PAGEID #: 1264




 I.     Transfer of the Magistrate Judge Reference in this Case

        Petitioner objects to the transfer of the Magistrate Judge reference in this case from

 Magistrate Judge Elizabeth Preston Deavers to Magistrate Judge Michael R. Merz,

 suggesting the Magistrate Judges of this Court “can trade cases like kids used to trade

 baseball cards.” (ECF No. 19, PageID 1256-57.) The suggested analogy is offensive and is

 completely unreflective of the facts.

        Magistrate Judge Merz retired as an active Magistrate Judge on March 29, 2011 and

 has served continuously since then on recall. It is the practice throughout the country to

 use recalled Magistrate Judges in judicial districts and on a variety of cases where the need

 is greatest. For example, at the present time, other recalled Magistrate Judges of this Court

 are assisting with Social Security disability cases in the Western District of New York and

 the District of New Jersey.

        Since 1995 Magistrate Judge Merz has handled a substantial portion of the capital

 habeas corpus cases in this District, regardless of the location of court at which they were

 filed. Because of that experience, the Magistrate Judge reference in In re: Ohio Lethal

 Injection Protocol, Case No. 2:11-cv-1016, was transferred to him from a Columbus

 Magistrate Judge in 2015. The case involves virtually all of Ohio’s death row inmates and

 has an accumulated over 3,700 entries and an almost 170,000-page record.

        Magistrate Judge Merz has been automatically referred all the habeas corpus cases

 filed at the Dayton location of court since 2013 (See General Orders Day 13-01 and 21-01).

 He obtains reference of habeas corpus cases from other locations of court only on the

 initiative of the transferor Magistrate Judge. Sometimes the transferor Magistrate Judge

 signs the relevant order and sometimes Magistrate Judge Merz does, but those orders


                                               2
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 3 of 24 PAGEID #: 1265




 always reflect the consent of both Magistrate Judges involved. Such transfers do not affect

 the District Judge assignment and thus the venue of the case.

        Petitioner’s objection to the transfer of the Magistrate Judge reference in this case is

 therefore completely without merit and is overruled.

 II.    Constitutionality of the Antiterrorism and Effective Death Penalty Act of 1996

        Because this case was filed after April 24, 1996, it is subject to the Antiterrorism and

 Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214) (the "AEDPA").

 Lindh v. Murphy, 521 U.S. 320 (1997). Respondent thus argued the ways in which the

 AEDPA is applicable to the case (Return, ECF No. 9, PageID 1075, n.1 and many subsequent

 places).

        In his Traverse and both sets of Objections, however, Petitioner has argued at length

 that the AEDPA is unconstitutional on four grounds: (1) as a violation of separation of

 powers doctrine; (2) as a suspension of the writ of habeas corpus; (3) as a violation of the

 “Citizenship” Clause of the Fourteenth Amendment; and (4) as a perpetuation of a “badge

 and incident” of slavery in violation of the Thirteenth Amendment.

        The question of the constitutionality of the AEDPA is of course properly put to this

 Court. Marbury v. Madison, 5 U.S. 137, 2 L. Ed. 60 (1803). However, as the Report notes,

 analysis must begin with a strong presumption that Congressional enactments are

 constitutional (ECF No. 14, PageID 1156-57, citing Rostker v. Goldberg, 453 U.S. 57, 64

 (1981); Fullilove v. Klutznick, 448 U.S. 448, 472 (1980); Columbia Broadcasting System, Inc.,

 v. Democratic National Committee, 412 U.S. 94, 102 (1973); United States v. Five Gambling

 Devices, 346 U.S. 441, 44 (1953); and Fairbank v. United States, 181 U.S. 283 (1901).

        Petitioner objects in particular to the constitutionality of 28 U.S.C. §§ 2254(d)(1)


                                                3
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 4 of 24 PAGEID #: 1266




 and (2) which require federal habeas courts to defer to state court decisions on

 constitutional questions later presented in the habeas case unless the state court decision

 is (d)(1) “contrary to or an unreasonable application of clearly established Federal law as

 determined by the Supreme Court of the United States” or (d)(2) “based on an

 unreasonable determination of the facts in light of the evidence presented in the State court

 proceeding.” AEDPA is unconstitutional, Petitioner argues, because United States citizens

 have a constitutional right to a federal court de novo decision on law and fact:

        the application of the federal Constitution in the habeas corpus context must
        not depend on the State where the criminal trial took place or the State's
        judiciary and its interpretation of the federal Constitution. The habeas
        petitioner has a U.S. citizenship right to the protections of the Fourteenth
        Amendment to the federal Constitution being applied correctly to the correct
        facts of his or her case regardless of the particular State where he is seeking
        vindication of his federal constitutional rights.

 (Traverse, ECF No. 12, PageID 1123). On the same basis, Petitioner argues 28 U.S.C. §

 2254(e) which governs the availability of evidentiary hearings in habeas cases is

 unconstitutional. Instead, he argues “If a federal judge needs to hold an evidentiary hearing

 to determine the relevant facts in deciding whether the federal Constitution has been

 violated, then he or she can not [sic] be retrained [sic] by a State judge’s factual findings.”

 (ECF No. 12, PageID 1136).

        A.      Violation of Separation of Powers

        No court has every held the AEDPA to be unconstitutional on any of the grounds

 asserted by Remillard, but he relies on the dissent of Judge Lipez from denial of rehearing

 en banc in Evans v. Thompson, 524 F.3d 1 (9th Cir. 2008). Judge Lipez dissented from the

 panel’s decision which accepted as constitutional § 2254(d)(1)’s limitations on the source

 of law for habeas decisions to Supreme Court precedent and evaluation of state court


                                                 4
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 5 of 24 PAGEID #: 1267




 decisions on constitutional questions to whether those decisions were reasonable, as

 opposed to correct. Judge Lipez believed these restrictions violated fundamental principles

 of separation of powers and noted support for his position in:

        a dissent from the denial of rehearing en banc by Judge Reinhardt and joined
        by Judges Pregerson, Gould, Paez, and Berzon, see Crater v. Galaza, 508 F.3d
        1261 (9th Cir.2007), a dissent from the denial of rehearing en banc by Judge
        Martin, and joined by Judges Daughtrey, Moore, Cole, and Clay, see Davis v.
        Straub, 445 F.3d 908 (6th Cir.2006), a concurring opinion by Judge Noonan,
        see Irons v. Carey, 505 F.3d 846, 854 (9th Cir.2007), and a dissenting opinion
        of Judge Ripple, joined by Judge Rovner, see Lindh v. Murphy, 96 F.3d 856, 885
        (7th Cir.1996).

 524 F. 3d at 1. The Magistrate Judge noted that there was no authoritative precedent

 involved and the questioned statutes had been applied hundreds of times a week for

 twenty-five years without any court finding them unconstitutional. (Report, ECF No. 14,

 PageID 1158).

        Indeed, the Supreme Court itself has frequently over that period strengthened the

 deferential impact of the statutory language. In Williams v. Taylor, 529 U.S.362 (2000), the

 Court held a state court application of Supreme Court precedent must not only be

 “unreasonable,” it must also be “objectively unreasonable.” A state court's determination

 that a claim lacks merit precludes federal habeas relief so long as “fairminded jurists could

 disagree” on the correctness of the state court's decision. Harrington v. Richter, 562 U.S. 86,

 101 (2011), quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). “The ‘unreasonable

 application’ clause requires the state court decision to be more than incorrect or

 erroneous.” Lockyer v. Andrade, 538 U.S. 63, 75 (2003). “The state court’s application of

 clearly established law must be objectively unreasonable.” Id. Judge Merritt, one of the

 jurists on whom Judge Lipez relied, has written “[T]he AEDPA standard is ‘difficult to meet,

 because the purpose of AEDPA is to ensure that federal habeas relief functions as a guard
                                                5
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 6 of 24 PAGEID #: 1268




 against extreme malfunctions in the state criminal justice system, and not as a means of

 error correction.’ Peak v. Webb, 673 F.3d 465(6th Cir. 2012) (Merritt, J., concurring),

 quoting Greene v. Fisher, 565 U.S. 34 (2011). To the same effect are Bell v. Cone, 535 U.S.

 685, 693-94 (2002); Woods v. Donald, 575 U.S. 312 (2015) (per curiam GVR), reversing

 Donald v. Rapelje, 580 Fed. Appx. 277 (6th Cir. 2014); Virginia v. LeBlanc, 582 U.S. ___, 198 L.

 Ed. 2d 186 (2017) (GVR).

        While 28 U.S.C. § 2254(d)(1) 1 may lessen the authority of lower federal court judges

 to interpret the Constitution as they deem proper, it strengthens the hand of the Supreme

 Court in declaring uniform national interpretations of the Constitution. Petitioner argues

 that a prisoner’s constitutional rights must not depend on the State in which he or she is

 tried, but § 2254(d)(1) eliminates or greatly diminishes the differences in rights

 application prisoners will suffer from State to State or from federal circuit to federal circuit.

 In that way § 2254(d)(1) strengthens the judicial branch as a whole and uniformity of

 decision in particular. The Court does not agree that 2254(d)(1), (d)(2) or (e) violates

 separation of powers doctrine.

        B.      Violation of the Suspension Clause

        In addition to his separation of powers argument, Remillard asserts the AEDPA

 violates the Suspension Clause which provides “The Privilege of the Writ of Habeas Corpus

 shall not be suspended, except when in cases of Rebellion or Invasion the public safety may

 require it.” In contrast to the several decisions which shared his separation of powers

 argument, Remillard cites only Judge Boyce Martin’s dissent from denial of rehearing en

 banc in Davis v. Straub, 445 F.3d 908 (6th Cir. 2006), in favor of his Suspension Clause


        1None   of the dissenting judges cited by Petitioner speak to § 2254(d)(2) or (e).
                                                 6
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 7 of 24 PAGEID #: 1269




 argument, although Judge Martin was joined in dissent by Judges Daughtrey, Moore, Cole,

 and Clay and repeated arguments made in his panel dissent by Judge Merritt. The

 argument is that § 2254(d)(1) “so broadly circumscribes the writ of habeas corpus that we

 cannot reach the full merits of the constitutional issue[s] before us.” 445 F.3d at 911,

 quoting Davis, 430 F.3d at 299 (Merritt, J., dissenting). Judge Martin further relies on

 Justice Scalia’s dissent in Hamdi v. Rumsfeld, 542 U.S. 507 (2004), which stated “The

 Suspension Clause of the Constitution, which carefully circumscribes the conditions under

 which the writ can be withheld, would be a sham if it could be evaded by congressional

 prescription of requirements other than the common-law requirement of committal for

 criminal prosecution that render the writ, though available, unavailing.”

        This very broad reading of the Suspension Clause is inconsistent with the Supreme

 Court’s early and consistent interpretation that the power to grant the writ extends only to

 those cases in which Congress has authorized it by statute. "[T]he power to award the writ

 [of habeas corpus] by any of the courts of the United States, must be given by written law,"

 not common law. Hueso v. Barnhart, 948 F.3d 324, 326-327 (6th Cir. 2020), quoting Ex parte

 Bollman, 8 U.S. 75, 94, 2 L. Ed. 554 (1807). If the writ protected by the Suspension Clause

 reaches anyone “committed for criminal prosecution” as Petitioner argues, how to justify

 the exclusion of state prisoners from seeking the writ until Congress extended the writ to

 them after the Civil War?

        The Magistrate Judge noted the lack of judicial support for Petitioner’s Suspension

 Clause argument but mentioned without analyzing that Petitioner “cites a good deal of

 academic commentary questioning the AEDPA under the Suspension Clause.”

 (Supplemental Report, ECF No. 18, PageID 1226, citing Objections, ECF No. 12, PageID


                                                7
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 8 of 24 PAGEID #: 1270




 1117-18). Remillard objects:

        What is bothersome is this court’s refusal to engage in discussion or analysis
        of issues and facts unless there is exactly on point a controlling case. The
        court’s refusal to engage the “academic commentary” does nothing to advance
        the debate or decide the important constitutional questions presented. PageID
        #1226. Mr. Remillard respectfully objects.

 (ECF No. 19, PageID 1259).

        The first academic item cited by Remillard is a student comment, “The Wall That

 AEDPA Built: Revisiting the Suspension Clause Challenge to the Antiterrorism and Effective

 Death Penalty Act, 66 Case Western L. Rev. 1147 (Summer 2016) by Nathan Nasrallah, at

 the time a J.D. candidate at Case Western, the publishing institution. Nasrallah notes that

 Suspension Clause arguments have been made against AEDPA since shortly after its

 enactment but have all been unsuccessful. Id. at 1182, citing Lindh v. Murphy, 96 F.3d 856

 (7th Cir. 1996); Green v. French, 143 F.3d 865 (4th Cir. 1998); and Crater v. Galaza, 491 F.3d

 1119 (9th Cir. 2007). But, he argues, a Suspension Clause argument is more likely to

 succeed now because Supreme Court interpretations of AEDPA, particularly Harrington

 and Cullen v. Pinholster, 563 U.S. 170 (2011), have prescribed even more deference to state

 court decisions than earlier interpretations. Nasrallah fails to explain why a Supreme Court

 that has become even more deferential would radically shift course and find § 2254(d)(1)

 violates the Suspension Clause. In fact, Nasrallah confesses the quixotic nature of his

 argument by writing “While it is unlikely that the Supreme Court would find that its own

 statutory interpretation violates the Constitution, a well-argued Suspension Clause

 challenge can expose AEDPA's friction with important legal principles and may pressure

 Congress to take action.” 66 Case Western L. Rev. at 1149-50.

        Having engaged with Nasrallah’s Comment, the Court is not persuaded to adopt its


                                                8
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 9 of 24 PAGEID #: 1271




 argument. To do so would be to ignore twenty-five years of Supreme Court interpretation

 of AEDPA in favor of what Nasrallah calls a “functionalist” approach to the writ. The

 Supreme Court has written "Unless we wish anarchy to prevail within the federal judicial

 system, a precedent of this Court must be followed by the lower federal courts no matter

 how misguided the judges of those courts may think it to be." Hutto v. Davis, 454 U.S. 370,

 375 (1982). This Court is not authorized to ignore Supreme Court precedent and adopt a

 wholly-unprecedent functionalist approach to the writ.

        In “Un-Incorporating the Bill of Rights: The Tension Between the Fourteenth

 Amendment and the Federalism Concerns that Underlie Modern Criminal Procedure

 Reforms,” 98 J. Crim. L. & Criminology 1231 (2008), Justin Marceau argues that “§ 2254, as

 currently applied, is inconsistent with the Fourteenth Amendment's incorporation

 doctrine.” Id. at 1232. He explains:

        The hallmark of incorporation under the Fourteenth Amendment, or more
        precisely, selective incorporation, is the promise that constitutional rights
        must apply with the same force and breadth in each of the fifty states, a
        promise that is impossible to realize under the strictures of § 2254.

 Id.

        Habeas corpus procedural reform was key to the incorporation program of the

 Warren Court. Because the Supreme Court could not possibly review on certiorari all cases

 in which it was alleged that state courts had not followed the Constitution, the Supreme

 Court devolved front-line responsibility for that task to the District Courts. In Fay v. Noia,

 372 U.S. 391 (1963), the Court held a federal habeas court could consider any

 constitutional claim despite failure to present it to the state courts unless the failure was

 the result of a “deliberate bypass.” It also emphasized that issuance of the writ was

 governed by “equitable principles.” In Townsend v. Sain, 372 U.S. 293 (1963), decided the
                                                9
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 10 of 24 PAGEID #: 1272




 same day as Fay, the Court provided very broad authority for district courts to re-hear de

 novo the facts of habeas cases. To manage the flood of cases these changes and Title VII of

 the 1964 Civil Rights Act created, Congress created the office of United States Magistrate in

 1968. 2

           But keeping the “incorporation promise” as Marceau calls it depends heavily on the

 vertical precedent doctrine reinforced in Hutto, which, because of the Supremacy Clause

 and their oaths of office, applies equally to state court judges and lower federal court

 judges. As Marceau details, it is the Supreme Court’s decisional law which has led to what

 he calls “un-incorporation.” His principal example is Stone v. Powell, 428 U.S. 465 (1976),

 which, without overruling Mapp v. Ohio, 367 U.S. 643 (1961), made the exclusionary rule

 unenforceable in habeas if the state courts had provided a full and fair opportunity to

 litigate the claim. What then is a lower federal court judge to do with a Fourth Amendment

 claim in habeas? Defy Stone and be overturned by the court of appeals by return mail? Or

 remember that the Supremacy Clause requires us to follow Stone? Marceau’s argument

 does not persuade the Court that 28 U.S.C. §§ 2254(d)(1), (d)(2) and (e) are

 unconstitutional.

           Petitioner also cites Marceau’s “Challenging the Habeas Process Rather than the

 Result,” 69 Wash. & Lee L. Rev. 85 (2012). There Marceau argues for using 42 U.S.C. § 1983

 to challenge state court criminal procedures and does not argue directly for holding §§

 2254(d)(1), (d)(2), or (e) unconstitutional.

           The Court is not persuaded by the cited academic commentary that §§ 2254(d)(1),

 (d)(2), or (e) should be declared unconstitutional under the Suspension Clause.


           2Title   changes to United States Magistrate Judge in 1991.
                                                   10
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 11 of 24 PAGEID #: 1273




        C.     Violation of the Citizenship Clause

        Petitioner asserts that §§ 2254(d)(1), (d)(2), and (e) somehow violate the

 Citizenship Clause of the Fourteenth Amendment. The Magistrate Judge rejected this

 argument because he found “Remillard cites no decision of any federal court applying the

 Citizenship Clause to AEDPA, habeas corpus, or the criminal law.” (Supplemental Report,

 ECF No. 18, PageID 1227).

        Remillard objects that the Magistrate Judge refused “to engage in the analysis

 presented in the traverse and simply concludes, in effect, the citizenship clause has no

 application” and refused to “engage in a detailed discussion and analysis of how 2254

 violates the Citizenship Clause of the 14th Amendment.” (Objections, ECF No. 19, PageID

 1259-60).

        Most of the argument in the Traverse on this is irrelevant. The Court understands

 that the Fourteenth Amendment created citizenship status, both state and national, for

 every person born in the United States. The Court is well aware of Brown v. Board of

 Education, 347 U.S. 483 (1954), which outlawed racial segregation in public schools as a

 matter of the Equal Protection Amendment, not the Citizenship Clause. Trop v. Dulles, 356

 U.S. 86, 100-101 (1958), is cited to the Court in every death penalty case. Obergefell v.

 Hodges, 576 U.S. 644 (2015), originated in this Court. But none of this precedent suggests

 that every citizen has the absolute right to have his or her state criminal conviction

 reviewed de novo in a federal court, which appears to be Remillard’s argument.

        Petitioner relies here as in his Suspension Clause argument on academic

 commentary. In “Access to the Courts as a Privilege or Immunity of National Citizenship,”


                                               11
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 12 of 24 PAGEID #: 1274




 40 Conn. L. Rev. 1477 (2008), Risa Kaufman contends “national citizenship rights are

 enjoying something of a renaissance. The Privileges or Immunities Clause, dormant since

 the Court gave it a narrow construction in The Slaughterhouse Cases, was revived by the

 Court in 1999 in Saenz v. Roe,” 526 U.S. 489 (1999), a case heavily relied on by Petitioner.

 However, Professor Kaufman acknowledges that in the years between 1999 and her article

 in 2008, “the Court has not subsequently relied upon the [Privileges or Immunities] Clause

 or expanded its holding beyond the right to travel context.” Access at 1479-80. Nor has the

 Court expanded Saenz since Professor Kaufman wrote, although Justice Thomas has

 continued to advocate resurrection of the Privileges or Immunities Clause. (See his

 concurrence in part in McDonald v. City of Chicago, 561 U.S. 742, 805 (2010), arguing that

 the right to keep and bear arms is a privilege of national citizenship.)

        The focus of Professor Kaufman’s article is the academic scholarship on resurrecting

 the Privileges or Immunities Clause from its virtual eviction from the Constitution in the

 Slaughter-House Cases, 83 U.S. 36 (1873). She concentrates on jurisdiction-stripping

 statutes and expressly excludes discussion of the AEDPA from her scope. Access, at 1510-

 11. Unlike the jurisdiction-stripping legislation she discusses, §§ 2254(d)(1), (d)(2), and

 (e) do not “strip” the federal courts of jurisdiction in habeas, but prescribe rules for the

 exercise of that jurisdiction. The Court also notes how Professor Kaufman’s argument that

 Congress intended to protect a national citizenship right to federal court access is limited,

 as she admits, by the same Congress’s refusal to enact federal question jurisdiction. Access,

 at 1502.

        The nub of Petitioner’s Citizenship Clause argument is “the application of the federal

 Constitution in the habeas corpus context must not depend on the State where the criminal


                                                12
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 13 of 24 PAGEID #: 1275




 trial took place or the State's judiciary and its interpretation of the federal Constitution.

 (Traverse, ECF No. 12, PageID 1123). And again “The separate State courts which attempt

 to apply the federal Constitution in their respective jurisdictions must get it right if Section

 1 of the Fourteenth Amendment and national citizenship means anything at all.” Id. at

 PageID 1126.

        The consequences of adopting this interpretation would be radical. If the state

 courts do not “get it right,” Remillard implies there is an absolute constitutional right to de

 novo consideration in federal district court. But suppose the District Court doesn’t “get it

 right”? Is there a constitutional right to appeal? This would, of course, render

 unconstitutional the certificate of appealability provisions of the AEDPA. 3 And suppose the

 circuit court gets it wrong? Is there to be a constitutional right to certiorari review? The

 only way to guarantee uniformity of result is to guarantee uniformity of final

 decisionmaker. But limits on Supreme Court review are plainly constitutional: they are

 written into the text of Article III.

        The Court is not persuaded that the Citizenship Clause renders 28 U.S.C. §

 2254(d)(1), (d)(2), or (e) unconstitutional.

        D.      Violation of the Thirteenth Amendment

        Remillard finally contends §§ 2254(d)(1), (d)(2), and (e) are “badges or incidents of

 slavery” prohibited by the Thirteenth Amendment. He begins by quoting Justice Douglas’s

 catalogue on the historic instances of laws protecting white supremacy for a century after

 the Thirteenth Amendment was passed. Jones v. Mayer, 392 U.S. 409, 445-46 (1968). Half a



        3Evenbefore AEDPA, District Courts were required to consider whether there was
 probable cause to allow an appeal in habeas cases.
                                                13
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 14 of 24 PAGEID #: 1276




 century after Jones, there is still much to do to eliminate racism from our national behavior.

 But none of Justice Douglas’s examples suggest that giving deference to state court

 decisions on questions of the constitutional rights of state prisoners is a badge of slavery.

        Remillard notes the disproportionate application of the death penalty in the South

 and claims “Several provisions of AEDPA reflect the Confederate mind set and enable the

 death penalty to thrive in the south.” (Traverse, ECF No. 12, PageID 1134). It is well known

 that the Social Security Act discriminated against Black citizens when first passed and that

 discrimination (by way of excluding much of the work done by Black people) was a price

 Franklin Roosevelt paid for Southern Congressional votes to pass the Act. Is Social Security

 unconstitutional as a badge of slavery on that account?

        Remillard broadens his attack from Southern Congressmen to all state court judges:

 “The minds and hearts of many State court judges and justices remain filled with explicit

 bias, implicit bias and structural bias.” And not federal judges? Is the Article III

 confirmation process so finely honed as to eliminate all vestiges of implicit bias?

        In sum, Remillard’s Thirteenth Amendment badge of slavery claim proves too much.

 If every Congressional enactment of the past century and a half that received votes from

 persons with implicit racial bias is therefore a badge of slavery and unconstitutional,

 nothing will survive.

        Having considered de novo Petitioner’s arguments that §§ 2254(d)(1), (d)(2), and

 (e) are unconstitutional, the Court finds them unpersuasive. On the constitutionality of

 these portions of the AEDPA, the Court adopts the Magistrate Judge’s Report and

 Supplemental Report and overrules Petitioner’s Objections.




                                                14
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 15 of 24 PAGEID #: 1277




 III.   Ground One: Ineffective Assistance of Trial Counsel: Failure to File a Motion to
        Suppress

        In his First Ground for Relief, Remillard claims his trial attorney provided

 constitutionally ineffective assistance when he failed to file a motion to suppress

 documents seized from Remillard’s home without a warrant. The Magistrate Judge

 recommended the Court deny this claim on the merits, deferring to the decision of the Fifth

 District Court of Appeals. (Report, ECF No. 14, PageID 1165; Supplemental Report, ECF No.

 18, PageID 1212).

        Although Remillard objects generally that the Fifth District did not decide this claim

 on the merits, he offers no analysis to support that claim. Remillard’s First Assignment of

 Error on Direct Appeal was “Counsel was ineffective under the Sixth and Fourteenth

 Amendments of the U.S. Constitution in failing to File a Motion to Suppress documents

 seized during a warrantless search of Appellant's bedroom.” (Appellant’s Brief, State Court

 Record, ECF No. 8, PageID 95.) The Report quoted the entire decision of the Fifth District

 on this claim and concluded it was plainly a decision on the merits. (ECF No. 14, PageID

 1159-61). Petitioner’s conclusory objection that this was not a decision on the merits is

 overruled.

        The Fifth District found, the Magistrate Judge agreed, and Petitioner does not

 disagree that the Sheriff’s deputies who responded to Remillard’s residence had probable

 cause to believe he was suicidal, and this created sufficient exigent circumstances for them

 to enter the house to perform a “welfare check.” Remillard also does not object to the

 Magistrate Judge’s finding, based on the state court record, that the deputies had the

 consent of the owner of the premises to enter; in fact, she removed the dogs who would

 have impeded the welfare check. (Supplemental Report, ECF No. 18, PageID 1209-10).
                                               15
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 16 of 24 PAGEID #: 1278




        Remillard repeatedly emphasizes the deputies did not enter the house or proceed

 within it to investigate a crime because “suicide is not a crime.” Neither the Fifth District

 nor the Magistrate Judge found to the contrary. Instead, the Fifth District held, and the

 Magistrate Judge agreed that entry to prevent suicide was lawful. State v. Remillard, 2019-

 Ohio-3545, ¶ 36 (5th Dist. Aug. 30, 2019), citing Terry v. Ohio, 392 U.S. 1, 20 (1968).

 Petitioner does not disagree that the initial entry was lawful.

        When the deputies reached Remillard’s second floor bedroom without having yet

 encountered either a wounded person or a corpse, they found the document in question.

 The Fifth District found and the Magistrate Judge agreed that the document was in plain

 view, i.e., lying on an open surface. At that point the exigent circumstances which justified

 the entry had not dissipated. Petitioner does not dispute the Magistrate Judge’s finding

 that it is very common for people committing suicide to leave a note. Petitioner also does

 not dispute that the handwriting on the note appeared to the deputies to be the same as the

 handwriting on the note Remillard left for his neighbor Daubenspeck with some personal

 property and which strengthened the suspicion he might be about to kill himself.

        Given that set of circumstances, it was completely lawful for the deputies to read the

 note. It might reasonably have been expected to lead them to Remillard quickly so as to

 prevent the suicide or prevent his death from a not-yet-fatal wound. Of course, suicide is

 not a crime, but nowhere does Petitioner suggest that, as the Fifth District held, it is not

 part of the duties of the police to prevent people from harming themselves. Had the

 deputies found Remillard armed and about to pull the trigger, nothing in the law would

 have required them to be passive observers of his suicide. It would be absurd to suggest

 that police officers, knowing what these officers knew, should stop to go and get a search


                                                16
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 17 of 24 PAGEID #: 1279




 warrant before reading a note that was reasonably suspected to describe a suicide in

 progress.

        Once the officers read the note, its nature as evidence of a crime was evident. As

 Petitioner himself points out, a confession is probably the best evidence of a crime.

 (Objections, ECF No. 19, PageID 1242, citing McCormick on Evidence (1972) and Wigmore

 on Evidence (1970)). Petitioner also does not object to the Magistrate Judge’s finding that

 the incriminating nature of the note was obvious.

        Petitioner argues the note was not contraband. The Court agrees, but neither the

 Fifth District nor the Magistrate Judge relied on any such classification. Petitioner argues

 that one’s personal papers such as this note are protected by the Fourth Amendment.

 Again, neither the Fifth District nor the Magistrate Judge suggested they were not.

 Petitioner contends that the privacy of one’s home is the primary interest protected by the

 Fourth Amendment. Again, neither the Fifth District nor the Magistrate Judge suggested

 that Remillard’s dwelling was not a protected place. But Remillard admits: “The need to

 protect or preserve life or avoid serious injury is justification for what would be otherwise

 illegal absent an exigency or emergency.” (Objections, ECF No. 19, PageID 1242, citing

 Mincey v. Arizona, 437 U.S. 385, 392-93 (1978).

        Petitioner objects that the Magistrate Judge reads Arizona v. Hicks, 480 U.S. 321

 (1987) too narrowly. In that case police entered a second-floor apartment because a shot

 had been fired from there into the apartment below. Upon entering the police did not find

 anyone. However, they also saw expensive sound equipment, which seemed inconsistent

 with the general squalor of the apartment. The nature of the equipment as stolen property

 was not immediately obvious, so the police moved the equipment to recover serial


                                               17
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 18 of 24 PAGEID #: 1280




 numbers which proved the equipment was stolen.

        In Hicks the exigent circumstances justifying entry dissipated once the apartment

 was found empty. It turned out that the officer’s suspicions about the sound equipment

 were justified, but he had to search (move the equipment) to get at the serial numbers. In

 this case the exigent circumstance that justified both entry and reading the note in plain

 view did not dissipate until after the note was read. The act of reading both dissipated the

 original cause for entry and created cause to seize the note.

        Accordingly, the Magistrate Judge’s Report and Supplemental Report as to Ground

 One are adopted and Petitioner’s Objections are overruled.

 IV.    Ground Two: Ineffective Assistance of Trial Counsel: Failure to Object to
        Instructions

        In his Second Ground for Relief, Remillard claims his trial attorney provided

 ineffective assistance of trial counsel when he failed to object to jury instructions. This

 claim was raised as Remillard’s Second Assignment of Error on direct appeal and decided

 against him on the merits. State v. Remillard, supra. As to the first instruction to which

 Remillard asserted objection should have been made, the Fifth District held it was not a

 misstatement of Ohio law and there was therefore nothing to which to object. Id. at ¶¶ 42-

 47. As to the second such instruction, the Fifth District found an error at one point, but that

 the instructions on the definition of murder, read as a whole, would not have misled the

 jury. Id. at ¶¶ 48-56. Based on that finding and its conclusion that trial counsel’s focus was

 on mens rea, it was reasonable for counsel not to object because it could have distracted the

 jury from the defense theory. Because the first instruction was not objectionable and not

 objecting to the second was reasonable strategy, the Fifth District found no violation of

 Strickland v. Washington, 466 U.S. 668 (1984). The Magistrate Judge found this was a
                                               18
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 19 of 24 PAGEID #: 1281




 reasonable application of Strickland and thus entitled to deference (Report, ECF No. 14,

 PageID 1172; Supplemental Report, ECF No. 18, PageID 1216).

        In his Objections to the Supplemental Report, Remillard asserts he is entitled to de

 novo consideration 4 of part of his Second Ground for Relief:

        The Ohio court did not decide on the merits the federal constitutional
        questions concerning Due Process, the “acquit first” jury instructions and
        whether Mr. Remillard was denied his right to present a complete defense due
        to the faulty jury instructions and counsel’s ineffectiveness in submitting to
        the court some of the faulty instructions and failing to object to other clearly
        erroneous jury instructions that cold [sic] have easily been corrected. Since
        the Ohio court did not decide the issues on the merits, then 2254 (d) does not
        apply.

 (ECF No. 19, PageID 1244). The Court agrees with the Magistrate Judge’s analysis of why

 these claims were decided on the merits by the Fifth District and therefore entitled to

 deference under 28 U.S.C. § 2254(d)(1). Applying that deference, the Court also agrees that

 the Fifth District’s decision is not an objectively unreasonable application of the relevant

 Supreme Court precedent. The Report and Supplemental Report as to Ground Two are

 adopted and Petitioner’s objections are overruled.

 V.     Ground Three: Trial Court Error in Refusing an Instruction on Accident

        In his Third Ground for Relief, Remillard contends the trial court erred when it did

 not give the instruction he requested on accident and that its failure to do so deprived him

 of his constitutional right to a present a complete defense. Remillard presented this claim

 to the Fifth District as his Third Assignment of Error. Noting that he had not properly

 preserved his objection, the Fifth District reviewed the merits of this claim on a plain error

 basis. Although this would have permitted the Warden to raise a procedural default


        That is, de novo consideration of the merits without deference under 28 U.S.C. §
        4

 2254(d)(1), not just de novo review of the Magistrate Judge’s Reports.
                                               19
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 20 of 24 PAGEID #: 1282




 defense, the State elected to defend on the merits.

        Remillard first argued the Fifth District did not decide this claim on the merits and

 he was therefore entitled to non-deferential review in this Court. The Magistrate Judge

 disagreed, citing the Supreme Court standard for finding that a state court decision was on

 the merits (Report, ECF No. 14, PageID 1174). Petitioner objected to the Report because

 the Magistrate Judge had not analyzed a line of circuit court cases. The Supplemental

 Report noted Supreme Court authority limiting habeas relief to cases where the state

 courts unreasonably applied Supreme Court, not circuit court, precedent (Supplemental

 Report, ECF No. 18, PageID 1218-19).

        In his most recent Objections, Remillard criticizes the Magistrate Judge for not

 discussing any of the facts supporting the accident defense, without providing any record

 citations for the facts to which he is referring. (Objections, ECF No. 19, PageID 1250). The

 Fifth District summarized Remillard’s testimony as follows:

        {¶16} He [Remillard] drank some of the beer and was talking with Nick while
        Nick was playing video games. He told Nick that he had almost committed
        suicide earlier that day and, in response to Nick's question, stated he would
        have used “his” revolver. He brought Roy Daubenspeck's gun down from his
        room to show Nick and they purportedly handled the weapon and discussed
        how it looked similar to a weapon used by a fictional television character.
        Appellant decided to return the gun to Daubenspeck's house and as he left, he
        inexplicably decided to “dry fire” the weapon into the wall.1 The gun
        discharged into the wall and Appellant stated he was shocked by the report.
        He fumbled with the weapon and though he does not deny that it discharged a
        second time, his testimony does not provide a clear explanation of the second
        shot. During his testimony he did not expressly state that he was aware that
        the gun fired a second time:

            I immediately jumped, because I wasn't expecting it to go off. I went
            and just started fumbling with it to get the cylinder out. When it sticks
            we usually put our hand across the release and signal(sic) the
            hammer back which kind of advances it inside. The only thing I can
            assume is that the hammer slapped back and hit a shell, but it would
            be around this (indicating) distance, maybe a little further this
                                               20
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 21 of 24 PAGEID #: 1283




            (indicating) way. But I was trying to get the gun after it fired back to
            my neighbor and put it away and pretend that I never even took it
            from him. I immediately went out to the porch. I had no idea Nick got
            hit.

       {¶17} Appellant described how he left the home, unloaded the weapon and
       returned the bullets to the jar on the shelf in Daubenspeck's home. He kept the
       empty shells and the weapon and, until he returned to the house, he claims
       that he did not know that Nick had been shot. When he returned home, he
       found Nick bleeding profusely and responded to Nick's request for water, but
       claims to recall little more after Nick fell silent. He does recall living in the
       streets and the details of his disposal of the gun. He separated the bullets, the
       cylinder and the body of the pistol and put the pistol in a potato chip bag and
       tossed it into the Kokosing River. He put the cylinder in a black sock and
       “whipped it into the first pond at Foundation Park” and threw the bullets in
       the river. He had no recollection of writing the eight page note, Exhibit 7, which
       provided a much different version of the story.

 State v. Remillard, supra. The appeals court then proceeded to summarize the relevant

 content of the note which the deputies found:

       {¶18} Exhibit 7 is the note allegedly drafted by Appellant after the shooting.
       The entire note was read to the jury without objection. Some significant
       statements include:

            As for yesterday, I woke in such pain and hate that all that my head
            was thinking was to kill everybody that was harmed -- that has
            harmed me my whole life.
            ***
            So I was just going to ride my bike somewhere and shoot myself, but
            I have no idea how Nick got in the way. I know I fired a round into the
            wall to maybe let him know to leave me alone or something, but all I
            remember is him keep doing or saying whatever he was saying or
            doing, and I shoot him. At that point my mind just wanted to kill my
            family in mass.
            ***
            Other than me shooting Nick, my mind is blank and tormented.
            ***
            My mind is in so many places with no real me inside that I just couldn't
            keep going anymore. I'm a fucked up mess, and I killed Nick, fuck.
            ***
            I was just going to ride my bike somewhere and shoot myself. I was
            relieved with my own demise and end, the end of my constant pain
            and misery but something took me elsewhere, something inside that
            I just can't keep away.
                                              21
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 22 of 24 PAGEID #: 1284




                ***
                He never deserved this. There is anything he could have done, I was
                just going to shoot myself. I kept going downstairs hoping it didn't
                really happen, that it was just a nightmare, but it wasn't. I killed Nick.
                ***
                Though I really did try, I was on my way to kill myself when for
                whatever reason they wouldn't let me without shooting Nick.
                ***
                How could I just shoot Nick?
                ***
                I just knew when I woke up that I wouldn't make it, but Nick was not
                part of the plan. So much shouldn't have happened, just so much
                somehow went way wrong with this. I just was going to disappear, no
                one knowing what become of me, but instead I hurt Nick. He wasn't
                supposed to be involved in this. What the fuck happened? I am so
                sorry I shoot him, so fucking not what I was going to do. It was just
                going to be me that died, not him.
                ***
                It really should have not happened with Nick. I was just going to kill
                myself.

         {¶19} Appellant conceded that the handwriting in Exhibit 7 appeared to be his,
         but he offered no reconciliation between his testimony and the version of the
         facts in his note.

 Id. The Fifth District went on to overrule the Third Assignment of Error, holding:

         The general instructions clearly instructed jurors that the required mens rea
         was “purposeful” conduct that went beyond conduct considered to be an
         accident. If the jury believed defendant's accident defense, it would have been
         required to find him not guilty in accord with the instructions given. State v.
         Smiley, 8th Dist. Cuyahoga No. 03853, 2010-Ohio-4349.

 Id. at ¶ 68.

         Although Petitioner asserts the Fifth District’s decision violates § 2254(d)(2), he

 makes no argument as to how the summary of his testimony is inaccurate or what

 additional facts appear in the record that would make the Fifth District’s decision

 unreasonable in light of the evidence. The jury was presented with two seriously

 inconsistent statements of Petitioner about what happened. They obviously believed the

 account written in the note in the heat of remorse (but after Remillard had seriously
                                                   22
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 23 of 24 PAGEID #: 1285




 tampered with the evidence) instead of the account constructed to be told at trial.

        Petitioner relies on Stevenson v. United States, 162 U. S. 313 (1896); Mathews v.

 United States, 485 U.S. 58 (1988); and Cupp v. Naughten, 414 U.S. 141 (1973); for the

 proposition that refusal to give the proposed accident instruction violated his

 constitutional right to present a complete defense. The Court agrees with and adopts the

 Magistrate Judge’s interpretation of those cases.

        As to the Third Ground for Relief, the Report and Supplemental Report are adopted

 and Petitioner’s Objections are overruled.

 VI.    Certificate of Appealability

        In the original Report, the Magistrate Judge noted that reasonable jurists, including

 several from the Sixth Circuit, had disagreed on the constitutionality of 28 U.S.C. §

 2254(d)(1) as related to separation of powers doctrine and he recommended granting a

 certificate of appealability on that issue. The Warden’s Objections cited a decision of the

 Sixth Circuit directly to the contrary, Collins v. Shoop, No. 18-3766, 2018U.S. App. LEXIS

 37673, at *7 (6th Cir. Dec. 17, 2018). The Magistrate Judge found Collins directly in point

 because Collins sought a certificate of appealability from the Sixth Circuit on the same

 constitutional grounds raised here and the Sixth Circuit denied the certificate, holding

 Collins’ claim did not “deserve encouragement to proceed further.” Id.

        Having failed to cite Collins to the Court despite being counsel of record in that case,

 Petitioner’s counsel now complains that it is an unpublished decision which should have no

 precedential value. (Objections, ECF No. 19, PageID 1261). The Court disagrees. Although

 the Order in Collins is unpublished, it is a very recent Sixth Circuit decision and directly on




                                                23
Case: 2:20-cv-06103-SDM-MRM Doc #: 20 Filed: 08/20/21 Page: 24 of 24 PAGEID #: 1286




 point. 5 Circuit court orders granting or denying certificates of appealability are rarely

 published and Petitioner has cited no decisions, published or unpublished, granting a

 certificate on any of his claims of unconstitutionality. Of course, the Sixth Circuit may have

 changed its mind on this question. Petitioner will have an opportunity to test that

 proposition by seeking a certificate directly from that court. But on the best precent

 available to this Court – Collins – Petitioner’s claims do not merit encouragement to

 proceed further.

 VII.   Conclusion

        Based on a de novo review of those portions of the Report and Supplemental Report

 to which substantial objection has been made, the Court adopts the Report and

 Supplemental Report and overrules Petitioner’s Objections. Because reasonable jurists

 would not disagree with this conclusion, Petitioner is denied a certificate of appealability

 and the Court certifies to the Sixth Circuit that any appeal would be objectively frivolous

 and should not be permitted to proceed in forma pauperis.



                                                    _/s/ Sarah D. Morrison________________
                                                    Sarah D. Morrison
                                                    United States District Judge




        5Petitioner notes he did not seek a certificate in that case on a Privileges or
 Immunities (Citizenship) or Thirteenth Amendment claim. But as noted above, those
 theories are even less supported by relevant judicial opinion than his separation of powers
 argument.
                                               24
